Citation Nr: 1124684	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-17 787A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for residuals of a neck injury.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a 20 percent disability evaluation for residuals of a neck injury. During the current appeal, and specifically by a June 2007 rating action, the RO increased the disability evaluation for the service-connected residuals of a neck injury to 30 percent disabling, effective October 20, 2004, the date of the Veteran's claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal"). Thus, the Veteran's increased rating claim remains on appeal.

In November 2006, the Veteran presented testimony at a personal hearing conducted at the RO before a Hearing Officer.  In May 2008, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the Veteran's claims folder.

In August 2008, May 2009 and August 2010, the Board remanded the Veteran's case for further development.  A supplemental statement of the case (SSOC) was issued in November 2010 by the VA Appeals Management Center (AMC), which continued the assigned 30 percent rating and denied entitlement to TDIU.  As will be described in greater detail below, the Board finds that the remand directives have been substantially completed and that no further development is necessary prior to a final adjudication of the Veteran's neck disability claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

However, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In August 2010, the Board observed that the Veteran had raised the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for VA compensation benefits for a left hand disability incurred following surgery in December 1996, pursuant to 38 U.S.C.A. § 1151, and that the RO had not yet adjudicated this issue.  As no action has been taken on that issue raised by the Veteran, it is once again referred to the agency of original jurisdiction (AOJ) for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].  


FINDING OF FACT

The service-connected residuals of a neck injury are manifested predominately by pain and limitation of motion of the Veteran's cervical spine.  Unfavorable ankylosis of his cervical spine has not been identified.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the service-connected residuals of a neck injury are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in November 2004.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  Letters sent to the Veteran in August 2008 and October 2008 informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  These letters also notified the Veteran of the type of evidence that may reflect a worsening of his service-connected neck injury residuals, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific"). 

Clearly, only the November 2004 letter was issued prior to the RO's initial adjudication of the Veteran's appeal in May 2005.  The timing defect of the August 2008 and October 2008 letters, however, was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a supplemental statement of the case in February 2009 and November 2010.  Accordingly, the Board finds no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, in this regard, the Board notes, as discussed in the Introduction portion of this decision, in August 2008, May 2009 and August 2010, the Board remanded the Veteran's claim for additional development.  Upon review, the record indicates that the Board's remand instructions have been substantially completed.  Specifically, with respect to the August 2008 remand, the Veteran was provided with a notification letter which conformed to the Court's decision in Vazquez-Flores v. Peak in August 2008; his VA treatment records from Altoona, Pennsylvania were obtained; and he was afforded an additional VA examination in October 2008.  The VA examination requested by the Board's May 2009 remand was conducted in March 2010.  Finally, the additional medical opinion requested by the Board in August 2010 was obtained in September 2010.  Therefore, the Board finds that the August 2008, May 2009 and August 2010 remand directives were substantially completed. Stegall and Dyment, both supra.

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA medical records, private treatment records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in December 2004, December 2006, October 2008, August 2009, March 2010, and September 2010.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions that were consistent with the remainder of the evidence of record and were pertinent to the rating criteria.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the December 2004 or December 2006 examiners reviewed the Veteran's claims folder, and it is unclear whether the August 2009 VA examiner conducted such a review, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which was consistent with that contained in his claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010). 

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one with a Hearing Officer in November 2006 and with a Veterans Law Judge in May 2008, as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010). Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

The rating criteria for the spine were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Because the Veteran filed his claim in October 2004, only the revised criteria are applicable. 

Specifically, under the General Rating Formula for Diseases and Injuries of the Spine, (38 C.F.R. § 4.71a) for Diagnostic Codes 5235 to 5243, unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following criteria apply:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

100 percent rating - Unfavorable ankylosis of the entire spine;

50 percent rating - Unfavorable ankylosis of the entire thoracolumbar spine;

40 percent rating - Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30 percent rating - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the General Rating Formula for Diseases and Injuries of the Spine, as outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that all spine disabilities, except intervertebral disc syndrome, are rated using the same criteria.

The Veteran has been diagnosed with chronic cervical strain.  See, e.g., the September 2010 VA examination report.  As such, the Board agrees with the AOJ that Diagnostic Code 5237 [lumbosacral or cervical strain] is the appropriate diagnostic code with which to rate the Veteran's service-connected neck disability.  

The record also indicates that the Veteran has been diagnosed with degenerative disc disease of his cervical spine and cervical spine stenosis.  See the September 2010 VA examination report.  The Board has therefore considered whether to rate the disability under Diagnostic Code 5243, which provides different rating criteria for intervertebral disc syndrome.  The Board finds, however, that such diagnostic code is not favorable to the Veteran because he has not been prescribed bed rest based due to incapacitating episodes.  Accordingly, the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application and, in any event, would not result in a higher rating.  

Previously, in this case, the Board remanded the Veteran's increased rating claim in order to determine whether he had any neurological disabilities which were related to his service-connected cervical spine disability.  Specifically, electromyograph testing (EMG) completed in 2008 had revealed bilateral median neuropathy at the Veteran's wrist.  A VA neurological examination conducted in 2009 showed mild right median neuropathy of the wrist as well as bilateral ulnar neuropathy of the elbows.  

In March 2010, the Veteran's claims folder was referred to a VA physician for a medical opinion.  Upon review of the Veteran's file, the doctor opined that the Veteran's carpal tunnel syndrome is not the result, or manifestation, of his cervical spine disability.  It was specifically noted that "as per the National Institutes of Health, 'carpal tunnel syndrome is pressure on the median nerve -- the nerve IN THE WRIST that supplies feeling and movement to the parts of the hand' . . .."  (emphasis as in original).  The VA examiner therefore concluded: "[t]hus, in this case, the [V]eteran has two separate and distinct medical conditions which are not interrelated." 

With regard to the Veteran's diagnosed median neuropathy, after conducting physical examination and reviewing the Veteran's claims folder, the September 2010 VA examiner stated that, while he could not determine the exact etiology of the Veteran's ulnar neuropathy at the elbows without resorting to speculation, the examiner was able to rule out the Veteran's service-connected neck injury as the source of his neuropathy based on the type of neuropathy the Veteran was experiencing, ulnar neuropathy.  The Board pauses to note that the fact that the VA examiner could not determine the exact cause of the Veteran's ulnar neuropathy without resorting to speculation is irrelevant to the issue currently before the Board because the examiner was able to eliminate the Veteran's cervical spine disability as a potential cause.  C.f. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The Board also observes that several VA outpatient treatment records indicate that the Veteran has a "history of cervical radiculopathy" and "radicular symptoms."  See VA treatment records from July 2008 and April 2007, respectively.  The Board notes, however that symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez, 13 Vet. App. 282 (1999).  Furthermore, upon review of the VA treatment records, it is unclear why the Veteran was diagnosed with a "history of cervical radiculopathy" as these notations do not appear to have been made following any neurological testing and do not provide a basis for their findings.  Significantly, the Board observes that a May 8, 2008 private treatment record stated that the Veteran "likely has cervical radiculopathy" but that additional testing would be conducted.  Once this additional testing was performed, it was revealed that cervical radiculopathy was not present.  See a May 22, 2008 private treatment record.

In addition to the medical opinions noted above, the record contains a May 2009 VA neurology consultation record.  After interviewing the Veteran, conducting an appropriate physical examination, and reviewing MRI and EMG testing results, a VA medical resident determined that the Veteran did not have cervical radiculopathy.  This opinion was signed by two VA physicians.  See also the October 2008 VA examination report indicating that cervical radiculopathy is not present.  As a result, the Board finds that the Veteran does not experience cervical radiculopathy.

In short, there is no evidence of any associated neurological abnormalities so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See 38 C.F.R. § 4.124a.  Accordingly, a separate neurological rating is not warranted during any portion of the appeal period.

The Veteran's chronic cervical strain is rated 30 percent disabling.  To obtain a higher disability rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, unfavorable ankylosis of the Veteran's entire cervical spine would have to be shown.  

In this case, the September 2010 VA examiner specifically noted that "there is no evidence of ankylosis in the cervical, thoracic or lumbar spine."  This examination report is congruent with the evidence of record which does not indicate that unfavorable ankylosis of the cervical spine is present.  While the Board acknowledges that the Veteran was unable to move his neck due to pain during the October 2008 VA examination, the examiner noted that the Veteran's head was "held in the neutral position."  Accordingly, the Veteran's service-connected residuals of a neck injury does not warrant a 40 percent rating under the General Rating Formula for Diseases and Injuries of the spine.

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court has determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  In any event, the Board observes that the Veteran actually demonstrated an improvement in his cervical spine range of motion following repetitive testing during the September 2010 VA examination. 

Further, in Hart v. Mansfield, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that, when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame. See 38 U.S.C.A. § 5110 (West 2002). Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

In this case, the Veteran filed his increased rating claim on October 20, 2004.  The currently assigned 30 percent rating was assigned by the RO effective as of this date.  A 20 percent rating is in effect prior to October 20, 2004.  

After a careful review of the record the Board can find no evidence to support a finding that the Veteran's cervical spine disability was more or less severe than contemplated by the currently assigned disability ratings.  In fact, the record does not contain any medical or lay evidence describing the Veteran's cervical spine symptomatology between October 2003 and October 2004.  Accordingly, there is no basis for awarding the Veteran an increased schedular rating at any time during the periods pertinent to this appeal.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the April 2010 SSOC and appears to have considered the regulation in the Veteran's case. Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected cervical spine disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

As the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for residuals of a neck injury is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to TDIU must be remanded for additional development.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment." See 38 C.F.R. § 4.16(a) (2010).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider." Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Furthermore, the Board notes that TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).

In the August 2010 remand, the Board acknowledged that the evidence of record suggested that the Veteran may be unemployable as a result of his service-connected cervical spine disability.  A medical opinion which addressed the impact the Veteran's service-connected neck injury had on his ability to obtain and maintain substantially gainful employment was therefore requested.  In response, after reviewing the Veteran's claims folder and conducting a clinical examination, the September 2010 VA examiner indicated that the Veteran remains capable of extremely sedentary employment.  

As noted above, the Board has continued the 30 percent rating assigned to the Veteran's service-connected neck injury residuals.  As this disorder is his only service-connected disability, the Veteran does not meet the schedular requirements for TDIU.  The Board observes, however, that the issue of entitlement to service connection for a thoracolumbar spine disability has been raised by the record but has not been adjudicated by the RO.  [To wit, the Veteran's October 2004 claim indicated that he wished to renew his claim for a back and neck disability.  Entitlement to service connection for a spine disability, other than the cervical spine, has not yet been adjudicated.]  For the reasons set forth below, the Board finds that this issue is inextricably intertwined with the Veteran's TDIU claim.  In other words, a grant of service connection for a thoracolumbar spine disability may impact the Veteran's TDIU claim.  

Indeed, in this regard, the Board notes that, upon review of the claims file, the Veteran's service treatment records document that he injured his cervical spine after falling from a sea wall in October 1974.  He was subsequently involved in a motor vehicle accident and complained of neck and back pain.  He was treated for thoracic spine spasms in January 1976.  During the September 2010 VA examination, the Veteran indicated that he injured his back during service.  The Board notes that he is competent to make such observations.  Layno v. Brown, 6 Vet. App. 465, 470 (1994)

At the September 2010 VA examination, the Veteran was diagnosed with degenerative joint disease of his thoracic (dorsal) spine.  The examiner further stated that, "given the blunt force trauma that the Veteran sustained to his neck and back [during service and] the imaging and goniometric findings," the degenerative joint disease of his dorsal spine is at least as likely as not caused by his in-service injury.  This is the only medical opinion of record which discusses the relationship between the Veteran's diagnosed dorsal spine disability and his military service. 

With respect to the connection between the Veteran's dorsal spine claim and his TDIU claim, the Board observes that, R.K., M.D., a VA physician has repeatedly stated that the Veteran is under constant pain from his service-connected neck disability as well as his nonservice-connected back disability.  Specifically, in June 2006, Dr. R.K. indicated that the Veteran experienced constant pain from his neck and back and cannot do heavy work.  In an AIG insurance form signed in January 2005, Dr. R.K. stated that the Veteran is totally disabled, unable to work, and will never be able to return to even partial duties.  Dr. R.K. submitted an additional statement in September 2010 in which he noted that the Veteran has had neck and back pain since 2003 but that his "physical condition progressively became worse" during the past two years and that he is "totally disabled to do any physical work and cannot get a job or do any physical work to make a living." 

As noted above, the Board has interpreted the Veteran's October 2004 claim as including a request for service connection for a thoracolumbar spine disability.  However, because the RO has not yet issued a rating decision on this issue, the Board does not have jurisdiction over the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, as the Veteran's claim of entitlement to service connection for a back disability is inextricably intertwined with his current claim for a TDIU, action on the Veteran's claim of entitlement to a TDIU is therefore deferred until a decision is rendered on his thoracolumbar spine disability claim. 

Accordingly, the case is REMANDED for the following action:

1.  After conducting any development deemed necessary for proper adjudication of the Veteran's thoracolumbar spine disability, the RO/AOJ should adjudicate the Veteran's claim of entitlement to service connection for a thoracolumbar spine disability.

2.  If service connection for a thoracolumbar spine disability is denied, the Veteran should be given the opportunity to submit a timely notice of disagreement (NOD).  If and only if the Veteran files a timely NOD, the RO/AMC should issue a statement of the case (SOC).  If and only if the Veteran timely perfects an timely appeal shall the issue of entitlement to service connection for a thoracolumbar spine disability be returned to the Board for appellate review.

3.  Following completion of the above, readjudicate the issue of entitlement to a TDIU.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


